Affirming.
This is a companion case to that of Middleton v. Poer,275 Ky. 401, 121 S.W.2d 28, this day decided. Parties were candidates in the November 1937 election for the office of Sheriff of Harlan County. Appellant was declared elected on the face of the returns. Appellee contested, with counter contest by appellant. The pleadings and procedure were the same in each case. While there are separate appeals to this court, the cases were submitted and heard together below and here (with Howard v. Wall, 275 Ky. 410, 121 S.W.2d 33) on the same bill of evidence.
The court below wrote identical opinions in each case; came to the same conclusion, and entered judgment declaring the Harlan election of November 2, 1937, null and void. On the authority of Middleton v. Poer, supra, the lower court's judgment is affirmed on the original and on cross-appeal.
The whole court sitting, except Judge Clay.